DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art teaches most aspects of the claimed invention, including C-arm extending in a reference plane, where the C-arm includes an x-ray emitter and x-ray detector, where the x-ray emitter defines an elongate structure which is at least partially oriented along a surface normal to the reference plane, where the x-ray emitter and x-ray detector are coaxially aligned and rotate about a joint axis of rotation passing through the x-ray emitter and the x-ray detector (see prior rejections of record).  It is also generally known in the art to have an x-ray detector rotatable along an axis passing through the detector and the emitter while mounted on a C-arm.
However, the prior art neither teaches nor reasonably suggests that the x-ray emitter and the x-ray detector each rotate relative to the reference plane along a joint axis of rotation that lies in the reference plane and passes through the x-ray emitter and the x-ray detector, as required by the combination as claimed in claim 1.
Claims 2, 4-10, 14 and 16-24 are allowed by virtue of their dependence upon claim 1.
Claim 3 is allowed for being rewritten in independent form, including all of the previous base claim 1, as indicated in the Non-Final Rejection mailed 5/5/2022.

Claim 11 is allowed for being rewritten in independent form, including all of the previous base claim 1, as indicated in the Non-Final Rejection mailed 5/5/2022.
Claims 12 and 13 are allowed by virtue of their dependence upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884